Citation Nr: 1548219	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  11-17 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan 


THE ISSUE

Entitlement to service connection for degenerative disc disease of the lumbosacral spine.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from March 1976 to May 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In the June 2011 substantive appeal (VA Form 9), the Veteran requested a Board hearing at the local RO.  However, in March 2013, the Veteran indicated that he "would like his appeal processed without a hearing."  As the Veteran did not subsequently submit a motion for a new hearing, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2015).  

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim of service connection for degenerative disc disease of the lumbosacral spine.  See 38 C.F.R. § 19.9 (2015).  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2015).
 
In this case, the Veteran has not been afforded a VA examination.  VA must afford a veteran a medical examination or obtain a medical opinion when necessary to make a decision on a claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Specifically, VA must provide a medical examination when there is: (1) competent evidence of a current disability or persistent recurrent symptoms of a disability, 
(2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the need for an indication that a veteran's current disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, the United States Court of Appeals for Veterans Claims stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus, but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology to include symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83.

In this case, the Veteran contends that his current lumbosacral degenerative disc disease is the result of a lumbar puncture to retrieve bone marrow that occurred during active service.  See May 2009 Statement; December 2009 Statement; June 2010 Statement.  Service treatment records dated in March 1976 indicate that the Veteran was hospitalized for treatment of pneumonia, during which bone marrow was obtained.  Subsequent service treatment records dated in April 1976 indicate that the Veteran reported lumbar and abdominal pain; however, the source of the Veteran's pain could not be determined, and the service physicians indicated that the Veteran may be malingering.  Private treatment records contained in the claims file as early as March 2001 document chronic lumbosacral pain.  In January 2012, the Veteran submitted a statement from his treating VA physician.  The VA physician, referencing medical research and not the specific facts of the Veteran's case, indicated that transient low back pain and radicular pain following a lumbar puncture is not uncommon; however, "more sustained radicular symptoms or radicular injury appear to be rare."  While the January 2012 opinion indicates that long-term lumbosacral disability following a lumbar puncture would be rare, the opinion does not foreclose a causal connection.  Therefore, the Board finds that the January 2012 medical opinion indicates that the Veteran's current lumbosacral condition may be related to his active service, thus triggering VA's duty to provide a VA examination, and a remand is necessary to afford the Veteran such examination.  McLendon, 20 Vet. App. at 83.  

Accordingly, the case is REMANDED for the following actions:

1. Obtain any and all outstanding VA treatment records of the Veteran and associate them with the record. 

2. Schedule the Veteran for a VA orthopedic examination to assist in determining the nature and etiology of the Veteran's current degenerative disc disease of the lumbosacral spine.  The entire claims file, including a copy of the Remand, should be made available to, and be reviewed by, the VA examiner.  All appropriate tests, studies, and consultation, including any pertinent diagnostic imaging and radiography, should be accomplished and all clinical findings should be reported in detail.  

Based upon a review of the relevant evidence of record, history provided by the Veteran, physical examination, and sound medical principles, the VA examiner is asked to offer the following opinion:

Is it at least as likely as not (a 50 percent probability or greater) that the degenerative disc disease of the lumbosacral spine began during service or is otherwise etiologically related to active service, to include as due to the claimed lumbar puncture procedure to retrieve bone marrow in March 1976?

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

A thorough explanation must be provided for the opinion rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

3. After completion of the above and compliance with the requested actions has been ensured, readjudicate the issue on appeal on the basis of the additional evidence of record.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




